ACCEPTED
                                                                                                       01-15-00251-cv
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS

 M EH AFF'YW"EBER   A TTORNE YS
                                                 Houston I Beaumont
                                                                                          J.
                                                                             BARBARA BARRON 6/17/2015 4:35:58 PM
                                                                             ATTORNEY AT LAW
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK
                                                                             SHAREHOLDER
                    A Professional CorpcrMEHAFFYWEBER

                                                                                                                             Page 2




                                                                                                     .,, lut
                                     l>rii'OI1:tfll'. J\ll()llnll ,, I D I"IHI'-' Pl !llllllfl •: n~l1ll
                                     lnJUilt:h\'l' Rdl~ r IUT J.;sc·l. ul ~t;lndi ng Olllll IJ ~C;JU•...
                                     t•t;JHtJsfh ' (.\1n1plaH\t :tr' Jll)\ Rip\.· '" All~ll l~l th·t•J"
                                     Kcquc, r for O rcll•r c · mnp~· lll np l-'lll lntHI' to [)cmno:.~mtC'
                                     S1UJ,,1in~     ""u rJ•a• Th~ irCollo;t i tu t innal Cl)lllJ'1a irlb :m.· Ript
                                     li chrr~ l.:.:u~rrl'l!! .1 Huctu•:t St ht:Aiu k: .uul M1•nu cnuttlu m Il l
                                     L.1 111. upr •'fl. ith.: l urJw~ E't11hir' 1\ thrrHI¢h II
                                                    ***
                                     R••JIIy ,., Pl:un, .n,·       Re'l"'' "~· h l MIIIIOitltl       n.    111 1/'lto.
                                     l'l.1•nn(h        Ro. q u.c,t lor lnj\rtl\.' 11\'t' Kch t fnr J                     .r. ~   ~)f
                                     S•tJJhJin:::      J tld lh:t;.HI\l' llhtllll l(f .. · Cuutphunt-. ,_Ill' lltt! ll1pt·
                                     (J(   A h:.'-~ m .ll I\' d) lkt iiiC'I llll Ordrf ( '•llll('ll' llln ~ r.)luimifh ,,,
                                     o, tnun ...trah.:      Sl>llldlft~    :nul     t ho~ r   lh~ i r     Csm ...litulivrwJ
                                     C•HHpl\11111" :.,,. ~IJII' Udu rr· F 1rkllll!' ;1 ilndcud.lllt ~· S h:crirtg Com111i ttc~o.· to c~· rt >~in
                                     f'hHui•H·: R, ·( (lll' ' ' lut· H Tr:u tp u r.,ry ll'lJIIm' l iu, 111
                                     (otm~.::tion wit h Th~ir M o lit>n I          rnjoi n Enforc~ m.mt                          ,.,r
                                     ~\.'. A nnct B .
                                                    ***
 "'/6/1~             f-I J X707~~   Tr:msmitlal k ll~r frotn Barb:tm Burron rcgarlling
                                    amcndc-d Exh ihil D-57. mcl udm!J anaCJldL·d hhih il D-57.


See CR: 1873-1875. After Plaintiffs' record designation, the Defendants sought the inclusion of
additional items into the Appellate Record. See CR: 1876- 188 1.

       A large number of necessary items, as far as the Defendants' response brief will be
concerned, are not, despite being identified by the parties, included in the Clerk's Record. For
example:
MEHAFFYWEBER

                                                                                             Page 3




       •   Exhibits A through H to the April 11 , 20 I 4 filing, which were identified by
           Appellants' counsel for inclusion in the Clerk's Record (i.e. "including Exhibits A
           through H"), were omitted;

       •   Exhibits I through IO to the April I 7, 20I4 filing, which were identified for inclusion
           in the Clerk's Record by Appellants' counsel (i.e. "including Reply Exhibits I
           through I 0"), were omitted;

       •   Appendix I through 3, and Exhibits D-I through D-71 to the June 3, 2014 filing,
           which were identified for inclusion in the Clerk's Record by Appellants' counsel (i.e.
           "including Appendix I through 3, and Exhibits D-1 through D-71 "),were omitted;

       •   Appendix A and B to the July 23, 2014 filing, despite being identified for inclusion in
           the Clerk' s record by Appellants' Counsel, were omitted;

       •   Amended Exhibit D-57 that was filed under the August 6, 2014 letter and requested
           for inclusion by Appellant's counsel, was omitted.
While the briefing or correspondence identified above are in the Clerk' s record, the actual
exhibits and appendices to those filings are not included in the Clerk's record. The same
problem appears to be present with respect to items the Appellants would presumably want to be
present in the Clerk' s Record, including over 107 Plaintiff-specific exhibits and a number of
general exhibits and appendices as well.

        Because of the large volume of exhibits and appendicies that were requested but were not
included in the Clerk's record, if the District Clerk supplements the appellate record with all of
those exhibits at the end of the Clerk' s Record as it currently exists, it will be difficult for the
parties and the Court to associate particular exhibits with particular briefs/trial court filings. As
such, I believe it would be appropriate at this point, if possible, for an amended Clerk's record to
be prepared that includes all of the previously requested exhibits with the actual filings.

       I know that the Court of Appeals indicated that the last extension would be the last for the
Appellants and I also know that it is the Appellant's burden to get the items included in the
appellate record that the Appellant needs in the record. However I do not want to be put in the
same position thart Appellants' counsel is currently in if the record is partially supplemented.

        As such, as allowed by TEX.R.APP.P. 34.5(c)(1), I am asking that the Harris Couunty
District Clerk consider this a request that the Harris County District Clerk supplement the
Clerk' s Record for the above referenced appeal to the Court of Appeals for the First District.
Many of the below items and/or exhibits were omitted from the Clerk' s Record previously
prepared and filed in this matter. Please supplement the Clerk's Record with the following
items:
MEHAFFYWEBER

                                                                                                               Page4



    Date           Harris County                                           Document
                   District Clerk
                   "Image No." 1
12/ 12/2005      18118521              Order No. 11
07/30/2010       45960072              Certain Defendants' Additional Comments Concerning the
                                       Suggested Amendment to Section 90.008
04/ 1112014      60396864              EXHffiiT A - H to Motion to Dismiss Plaintiff's Request for
                 (Main document)       Injunctive Relief for Lack of Standing and Because Plaintiffs'
                 See Exhibit 1 for Complaints are Not Ripe or Alternatively Request for Order
                 list of " Image Nos" Compelling Plaintiffs to Demonstrate Standing and that Their
                 for Exhibits A - H. Constitutional Complaints are Ripe Before Entering a Briefing
                                       Schedule.
04/15/2014       60426509              Defendants' Response to " Pla intiffs ' Steering Committee Motion to
                 (Main document)       Stay Enforcement of Supplemental Case Management Order
                                       Re lating to Dismissal Procedures under 90.0 I 0" INCLUDING
                 See Exhibit 2 for EXHffiiTS 1-28
                 list of " Image Nos"
                 for Exhibits 1 - 28 .
04/17/2014       60479421              EXHffiiTS 1-10 to Reply to Plaintiffs ' Response to Motion To
                 (Main document)       Dismiss Plaintiffs Request for Injunctive Relief for Lack of
                                       Standing and Because Plaintiffs' Complaints are Not Ripe or
                 See Exhibit 3 for Alternatively Request for Their Constitutional Complaints are Ripe
                 list of " Image Nos" Before Entering a Briefing Schedule and Memorandum of Law in
                 for Exhibits I - 10. Support
05/29/2014       60985701              Rule 11 Stipulation Regarding Constitutional Challenges to Chapter
                                       90 of the Texas Civil Practice & Remedies Code
06/03/14         61057805              EXHffiiTS D-1 THROUGH D-71; APPENDIX 1; APPENDIX
                 (Main document)       2· APPENDIX 3· AND AFFIDAVIT to Opposition of
                                        '                   '
                                       Defendants' Steering Committee to Certain Plaintiffs' Request for a
                 See Exhibit 4 for Temporary Injunction in Connection with their Motion to Enjoin
                 list of " Image Nos" Enforcement of Sections 90.004 and 90.010 of the Texas Civil
                 for Exhibits D-1 to Practice & Remedies Code Because the Statute is Unconstitutional
                 D -71, Appendix 1
                 to Appendix 3, and
                 Affidavit.




1
  The District Clerk assigns an "Image No." to filings that are scanned and uploaded onto the internet. Those
numbers are being provided to assist the District Clerk in locating the documents in the District Clerk's office. In
addition, Exhibits attached to this letter include printouts of excerpts of infonnation that contain the " Image No." of
many (but not all) items that are being requested from the District Clerk' s website.
MEHAFFYWEBER

                                                                                                           Page 5




      Date          Harris County                                          Document
                    District Clerk
                    "Image No." 1
06/03/2014        61067232                 EXHffiiT D-71 (DVD) to Opposition of Defendants' Steering
                                           Committee to Certain Plaintiffs' Request for a Temporary
                  See Exhibit 5.           Injunction in Connection with their Motion to Enjoin Enforcement
                  Defendants               of Sections 90.004 and 90.010 of the Texas Civil Practice &
                  Request that the         Remedies Code Because the Statute is Unconstitutional
                  actual D VD be
                  it~cluded as part of
                  the Clerk's Record.
06/04/2014        61071525             AMENDED EXHffiiT D-61 to Opposition of Defendants'
                                       Steering Committee To Certain Plaintiffs' Request for a Temporary
                                       Injunction in Connection with Their Motion to Enjoin Enforcement
                  See Exhibit 6.       of Sections 90.004 and 90.010 of the Texas Civil Practice &
                                       Remedies Code Because the Statute is Unconstitutional
07/23/2014        61689809             APPENDIX A AND APPENDIX B to Supplemental Brief of
                  (Main Document)      Defendants' Steering Committee in Support of the Constitutionality
                                       of Tex. Civ. Prac. & Rem Code Chapter 90 FILED 7/23/2014
                  See Exhibit 7 for
                  list of " Image Nos"
                  for Appendix A
                  and Appendix B.
07/29/20 14.l     61777692             Juan Naves' Supplement to Chapter 90 Compliant Medical Report
                  (Main Document)      with All Exhibits (Exhibit A)
                                       (Styled in Cause No. 2004-70000, In re: Texas State Silica
                  See Exhibit 8.       Products Liability Litigation, in the 333'd District Court of Harris
                                       County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                       Liquide America Corporation, et. a/., in the 333'd District Court of
                                       Harris County, Texas)
08/22/2014        62082499             Objections to Medical Report of Plaintiff Juan Naves with All
                                       Exhibits (Exhibits 1 and 2)
                  See Exhibit 8.       (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                       Products Liability Litigation, in the 333'd District Court of Harris
                                       County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                       Liquide America Corporation, et. a/. , in the 333'd District Court of
                                       Harris County, Texas)
12/23/2014        63623879             Juan Naves' Second Supplement to Chapter 90 Compliant Medical
                                       Report with All Exhibits (Exhibit A)
                  See Exhibit 8.       (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                       Products Liability Litigation, in the 333'd District Court of Harris
                                       County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                       Liquide America Corporation, et. a/., in the 333'd District Court of
                                       Harris County, Texas)


2
    Certain items pertaining to Plaintiff Naves and Plaintiff Tullos have not previously been requested.
MEHAFFYWEBER

                                                                                               Page6




    Date         Harris County                                Document
                 District Clerk
                              1
                 "lma2e No."
01 /01 /2015   63789807           Supplemental Objections to Medical Report of Plaintiff Juan Naves
                                  with All Exhibits (Exhibit A)
               See Exhibit 8.     (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                  Products Liability Litigation, in the 333rd District Court of Harris
                                  County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                  Liquide America Corporation, et. a/., in the 333rd District Court of
                                  Harris County, Texas)
01 /27/2015    63995569           Juan Naves' Third Supplement to Chapter 90 Compliant Medical
                                  Report with All Exhibits (Exhibit A)
               See Exhibit 8.     (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                  Products Liability Litigation, in the 333rd District Court of Harris
                                  County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                  Liquide America Corporation, et. a/. , in the 333rd District Court of
                                  Harris County, Texas)
02/09/2015     64 166536          Objection to Juan Naves Third Supplement to Chapter
                                  Noncompliant Medical Report with All Exhibits (Exhibits A - C)
               See Exhibit 8.     (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                  Products Liability Litigation, in the 333rd District Court of Harris
                                  County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                  Liquide America Corporation, et. a/., in the 333rd District Court of
                                  Harris County, Texas)
02/23/2015     64365845           Plaintiffs Response to Defendants' Objection to Third Supplement
                                  to Chapter 90 Medical Report of Juan Naves with All Exhibits
               See Exhibit 8.     (Exhibits A - C)
                                  (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                  Products Liability Litigation, in the 333rd District Court of Harris
                                  County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                  Liquide America Corporation, et. a/., in the 333rd District Court of
                                  Harris County, Texas)
02/27/2015     64428924           Order on Plaintiff Juan Naves' Medical Report
                                  (Styled in Cause No. 2004-70000, In re: Texas State Silica
               See Exhibit 8.     Products Liability Litigation, in the 333rd District Court of Harris
                                  County, Texas and Cause No. 2005-79697, Robert Ramirez v. Air
                                  Liquide America Corporation, et. a/., in the 333rd District Court of
                                  Harris County, Texas)
07/29/2014     61890057           Billy Tullos' Supplement to Chapter 90 Compliant Medical Report
                                  with All Exhibits (Exhibit A)
               See Exhibit 9.     (Styled in Cause No. 2004-70000, In re: Texas State Silica
                                  Products Liability Litigation, in the 333rd District Court of Harris
                                  County, Texas and Cause No. 2006-0 1960, James Van Allen v. Air
                                  Liquide America Corporation, et. a/. , in the 333rd District Court of
                                  Harris County, Texas)
09/22/2014     62446642           Order on Billy Tullos' Chapter 90 Medical Report
MEHAFFYWEBER

                                                                                                Page 7




      Date       Harris County                                 Document
                 District Clerk
                 "Image No." 1
                                   (Styled in Cause No. 2004-70000, In re: Texas State Silica
               See Exhibit 9.      Products Liability Litigation, in the 333rd District Court of Harris
                                   County, Texas and Cause No. 2006-01960, James Van Allen v. Air
                                   Liquide America Corporation, et. a/. , in the 333rd District Court of
                                   Harris County, Texas)

        Please file this letter with the papers as part of the record as a request to supplement the
Clerk' s Record.

        Thank you for your time and consideration. If you should have any questions, please feel
free to contact one of us at our offices.


Very truly yours,                                             Very truly yours,




Harvey Ferguson, Jr. '1~                                      Barbara J. Barron
Law Office of Harvey Ferguson, Jr., PLLC                      For the Firm
P.O. Box 1974
Canyon Lake, Texas 78133
Office: (830) 715-9276
Facsimile: (830) 715-9277
E-mail: harvey@hfergusonlaw.com


HF/BJB/fad

cc:      Mr. Mike Martin                                                Via File & Serve Xpress and
         Maloney Martin L.L.P                                                               E-mail
         The Clock Tower Building
         3401 Allen Parkway, Suite 100
         Houston, Texas 77019

         Mr. Guy G. Fisher                                              Via File & Serve Xpress and
         Provost Umphrey Law Firm LLP                                                       E-mail
         490 Park Street
         P.O. Box 4905
         Beaumont, Texas 77704
MEHAFFYWEBER

                                                                   Page 8




    Mr. F. Scott Baldwin, Jr.                  Via File & Serve Xpress and
    Law Offices of Baldwin & Baldwin, L.L.P.                        E-mail
    400 West Houston Street
    P.O. Box 1349
    Marshall, Texas 75670

    Mr. Lance P. Bradley                       Via File & Serve Xpress and
    Bradley, Steele & Pierce, LLP                                  E-mail
    3120 Central Mall Drive
    Port Arthur, Texas 77642

   Mr. D. Allen Hossley                        Via File & Serve Xpress and
   Hossley Embry, LLP                                              E-mail
   320 S. Broadway Avenue, Suite 100
   Tyler, Texas 75702

   All Counsel ofRecord                            Via File & Serve Xpress